Citation Nr: 1420064	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-36 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a disorder of multiple joints, to include arthritis.

2.  Entitlement to service connection for a cervical spine disorder, to include secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to July 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal originally from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Board reopened the multiple joint claim and denied it on the merits in a September 2012 decision.  The decision also remanded the neck issue for further development.  The neck issue is now again before the Board following development by the RO.  The multiple joint claim is once again before the Board following a July 2013 Joint Motion for Remand (Joint Motion) and in July 2013, the United States Court of Appeals for Veterans Claims (Court) granted the Joint Motion with respect to this issue only.  The Court did not disturb the remainder of the September 2012 Board decision. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904 (a) (2013).  Here, based on a Joint Motion that found that the Board did not provide adequate reasons and bases for its decision.  Accordingly, in order to prevent prejudice to the Veteran, that part of the September 2012 decision of the Board that denied entitlement to service connection for multiple joint arthritis must be vacated, and a new decision will be entered as if that part of the September 2012 decision by the Board had never been issued.



REMAND

The Veteran claims he has arthritis in multiple joints, to include his shoulders, knees, and neck, as a result of in-service motor vehicle accidents.  Alternatively, he believes his neck arthritis at the very least is secondary to his service-connected lumbar spine disability.

The Veteran's service treatment records reveal two motor vehicle accidents.  The first motor vehicle accident occurred in June 1975 where the Veteran fell asleep at the wheel and ran off the road.  He was treated for a severe laceration on the top of his head along with multiple lacerations, abrasions, puncture wounds, and contusions to the left arm, elbow, hand, bilateral scapulae, chest, and right tibia.  Records from the 1970s following this accident indicate several complaints of left shoulder pain/strain.  The Veteran also was reportedly struck in the back by the frame of a truck in August 1985.  The primary complaint at that time was low back pain.  The Veteran was also treated thereafter for significant complaints of shoulder pain and hip pain.  He was prescribed physical therapy for his low back pain and bilateral shoulder "arthralgia."

Aside from these two injuries, the Veteran's service treatment records indicate various complaints and treatment for the knees, shoulders, legs, and neck.  In April 1974 the Veteran was treated for a right knee contusion after being hit by a softball.  The Veteran complained of a painful stiff neck and sharp pain on shoulder movement in July 1974.  He was diagnosed with trapezius strain.  October 1984 records indicate complaints of leg and knee pain with a diagnosis of anterior compartment syndrome.  

The Veteran's service treatment records indicate normal x-rays of the knees and shoulders, as well as diagnoses of bursitis and arthritis.  For example, 1988 and 1991 records indicate a diagnosis of shoulder bursitis and "supposedly has arthritis" but the x-rays from that time indicate "no fracture, no acute inflammatory disease."  An October 1989 bilateral knee x-ray report indicates "mild or early chronic degenerative change which may or may not be of clinical significance."  Similarly, in January 1991, a bilateral knee x-ray report indicates "mild or early chronic degenerative joint disease changes."  Curiously, the Veteran's periodic examinations dated September 1978, February 1982, November 1984, and April 1991 do not note any joint abnormality or diagnosis.  Rather, in the April 1991 examination, the examiner noted the Veteran's 1985 back contusion injury and right shoulder bursitis, further indicating the Veteran "now supposedly has arthritis."  The Veteran was treated for "arthritis pain" in October 1991 and degenerative joint disease was noted on the April 1995 separation examination, although the specific joints were not identified.

Despite the 1989 and 1991 in-service x-ray reports, the Veteran was afforded a VA examination in October 1995 where x-rays of the hands, knees, and shoulders were all negative.  A January 2007 magnetic resonance imaging indicates "degenerative type uptake" in ankles, feet, knees, and shoulders.  Current VA outpatient treatment records through March 2013 indicate diagnoses of arthritis in the knees, shoulders, and neck. 

Multi-Joint Disorder

Although the Veteran was afforded a joint examination in June 2008, the Joint Motion found the examination inadequate in that it did not provide an adequate rationale reconciling all the medical evidence in this case.

Neck

The Veteran was initially afforded a VA examination in December 2009 to ascertain whether any current neck diagnosis is due to his low back disability.  The December 2009 VA examiner opined that the Veteran's cervical spine degenerative joint disease was not attributable to his lumbar spine disability.

The Board, in the September 2012 Remand found the opinion inadequate in that the examiner did not address whether the Veteran's lumbar spine disability aggravated the Veteran's cervical spine disorder beyond the natural progression of the disease or, in the alternative, whether the Veteran's cervical spine disorder is directly attributable to his military service.  
The Veteran was afforded another VA examination in October 2012 where the examiner opined that the Veteran's cervical spine disorder was not attributable to an in-service injury, event, or illness.  The examiner also reiterated the earlier opinion that the Veteran's neck problems are "less likely as not" related to any low back injuries.  Once again, the examiner did not address whether the Veteran's service connected lumbar spine disability aggravated the Veteran's cervical spine disorder beyond the natural progression of the disease.

As such, the Board finds the October 2012 VA examination again inadequate and unresponsive to the Board's prior Remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  A new examination is indicated.

The VA should take this opportunity to obtain any and all outstanding private or VA medical records, to include VA outpatient treatment records from April 2013 to the present.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain VA outpatient treatment records from April 2013 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After all records are obtained to the extent available, the Veteran must be afforded an appropriate VA examination to determine whether any currently or previously diagnosed joint disorder, to include the Veteran's current neck, bilateral knees, and bilateral shoulder disorders, are related to his military service or his service-connected lumbar spine disability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

The examiner must be directed to specifically address the service treatment records, his in-service June 1975 motor vehicle accident, his August 1985 motor vehicle accident, in-service treatment for various joint pains, ambiguous x-ray reports indicating mild or early chronic degenerative changes of the knees, references to arthritic pain, bursitis, and DJD, and the Veteran's lay description of in-service duties and continuity of symptomatology.  The examiner must not merely limit the rationale to review of the service treatment records.  The examiner is also directed to consider the January 2008 private medical record associating the Veteran's bilateral shoulder pain to disc herniation.

After the clinical evaluation, a review of the records, and with consideration of the Veteran's statements, the examiner must identify each and every currently or previously diagnosed disorder of the joints, to include arthritis, and to include the Veteran's knees, shoulders, and cervical spine and provide an opinion as to whether any currently or previously diagnosed joint disorders are directly attributable to the Veteran's in-service injuries, complaints, symptoms, and/or treatment.  If not, the examiner must also provide an opinion as to whether any joint diagnoses were caused or aggravated by the Veteran's service-connected lumbar spine disability

A complete rationale for all opinions must be provided reconciling the conflicting evidence as detailed in this Remand.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


